 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DANIEL HERNANDEZ,                                 No. 2:18-cv-1316-JAM-EFB PS
11                       Plaintiff,
12           v.                                         ORDER AND ORDER TO SHOW CAUSE
13    CITY OF STOCKTON, et al.,
14                       Defendants.
15

16          After this case was referred to the undersigned, the court issued an order setting a status

17   conference for November 20, 2019. ECF No. 37. That order also directed the parties to file, by

18   no later than November 6, 2019, status reports addressing the future scheduling of the case. Id.

19   Defendants timely filed a joint status report. ECF No. 39. Plaintiff, however, did not file a status

20   report, nor did he otherwise respond to the court’s order.

21          Accordingly, plaintiff is ordered to show cause why he should not be sanctioned for

22   failure to comply with the court’s order. See E.D. Cal. L.R. 110 (“Failure of counsel or of a party

23   to comply with these Rules or with any order of the Court may be grounds for imposition by the

24   Court of any and all sanctions authorized by statute or Rule or within the inherent power of the

25   Court.”); see also E.D. Cal. L.R. 183 (“Any individual representing himself or herself without an

26   attorney is bound by the Federal Rules of Civil or Criminal Procedure and by these Local

27   Rules.”); Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002) (failure to comply with

28   court orders is a proper ground for dismissal).
                                                       1
 1             Accordingly, good cause appearing, it is hereby ORDERED that:
 2             1. The status conference currently set for November 20, 2019, is continued to December
 3   18, 2019 at 10:00 a.m. in Courtroom No. 8.
 4             2. On or before December 4, 2019, plaintiff shall file a status report in accordance with
 5   the court’s October 21, 2019 order. See ECF No. 37.
 6             3. Plaintiff shall show cause, in writing, no later than December 4, 2019, why sanctions
 7   should not be imposed for failure to comply with the court’s October 21, 2019 order.
 8             4. Failure to comply with this order may result in the imposition of sanctions, including a
 9   recommendation that this action be dismissed for failure to prosecute and/or to comply with court
10   orders.
11   DATED: November 18, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
